Exhibit 10.2
 
REAFFIRMATION OF GUARANTY




REAFFIRMATION dated August 16, 2010 (this “Reaffirmation”) by Gerald J. Burnett
and by Gerald J. Burnett and Marjorie J. Burnett as Trustee for The Gerald J.
Burnett and Marjorie J. Burnett Revocable Trust (collectively, the “Guarantor”)
in favor of JPMorgan Chase Bank, N.A., formerly known as JPMorgan Chase Bank
(the “Bank”).


WHEREAS, Avistar Communications Corporation, a Delaware corporation (the
“Obligor”), has executed and delivered to the Bank that certain Second Amended
and Restated Revolving Promissory Note (Libor/Prime) dated as of December 22,
2009 by the Grantor in favor of the Bank in the maximum principal amount of
$5,000,000 (as amended, restated or otherwise modified from time to time,
“Note”);


WHEREAS, the Obligor has executed and delivered to the Bank that certain Second
Amendment dated as of August 16, 2010 to the Note , which would increase the
maximum principal amount of the Note to $7,000,000 (the “Amendment”);


WHEREAS, the Guarantor desires the Bank to execute and deliver the Amendment;


NOW THEREFORE, FOR VALUE RECEIVED, and as an inducement to the Bank to execute
and deliver the Amendment, Guarantor, without in any respect limiting the scope
of the Guaranty, hereby confirms, acknowledges and agrees that (i) from and
after the date hereof the guaranty provided for in the Guaranty shall extend to,
cover and guarantee all obligations of the Borrower arising under Note as
amended by the Amendment (in addition to any other obligations guaranteed
thereby) and (ii) the Guaranty is (and, following the Bank’s execution and
delivery of the Amendment, will be) in full force and effect.


This Reaffirmation shall be governed by and construed in accordance with the law
of the State of New York applicable to agreements made and to be performed
wholly within the State of New York.




The rest of this page is intentionally blank.



UCN 006754857000
Facility ID 198433847
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Reaffirmation as of the
date first set forth above.




/s/ Gerald J. Burnett                                              
Gerald J. Burnett




Gerald J. Burnett and Marjorie J. Burnett, as Trustee for
The Gerald J. Burnett and Marjorie J. Burnett Revocable Trust




By:         /s/ Gerald J. Burnett                               
Gerald J. Burnett


By:         /s/ Marjorie J. Burnett                            
Marjorie J. Burnett






State of   CA
)

) ss.:
County of   San Mateo
)



On the 12th day of August in the year 2010, before me, the undersigned,
personally appeared Gerald J. Burnett, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.


/s/ Steven A. Wagner                        
Notary Public
 
State of   CA
)

) ss.:
County of   San Mateo
)



On the 12th day of August in the year 2010, before me, the undersigned,
personally appeared Marjorie J. Burnett, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.


/s/ Steven A. Wagner                           
Notary Public



UCN 006754857000 
Facility ID 198433847
 
 
